Citation Nr: 0111278	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
lumbosacral strain with degenerative disc disease at L5-S1 
(also referred to herein simply as a "lumbar spine 
disability"), currently rated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1990 to July 1991.  It appears that the veteran also had 
periods of active duty for training and inactive duty 
training. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 1999 by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in November 1999, a statement 
of the case (SOC) was issued in November 1999, and a 
substantive appeal (SA) was received in April 2000.  

The veteran appeared and testified before the undersigned 
Board Member at an October 2000 Video Conference hearing.  
During the hearing, the veteran raised new claims of 
entitlement to service connection for depression and for 
chronic pain syndrome.  The veteran's representative also 
referenced claims based on post-traumatic stress syndrome and 
various disorders due to undiagnosed illness, but it was not 
clear whether formal claims had already been filed with 
regard to these issues.  All of these matters are hereby 
referred to the RO for appropriate action.  


REMAND

During the October 2000 Board hearing, the veteran's attorney 
alleged that the examiner who conducted the July 1999 spine 
examination did not have the opportunity to review the 
pertinent medical records.  It does not appear from the 
record that the RO directed the claims file to be made 
available to and be reviewed by the examiner.  Further, the 
July 1999 examination report did not reference a 
electromyography report (EMG) and associated consultation 
report prepared in August 1998, which addressed certain 
neurological symptoms associated with his service-connected 
lumbar spine disability.  It therefore appears that the July 
1999 examination may not be adequate for evaluation purposes. 

Further, at the October 2000 Board hearing, the veteran 
testified that his low back disability had become more severe 
over the previous several months.  He also reported that he 
was scheduled for a VA examination in Little Rock in November 
2000.  It therefore appears that more current evidence 
pertinent to the severity of his low back disability may be 
available. 

The veteran's attorney has also alleged that there are 
additional medical records which have not been reviewed in 
connection with the veteran's claim.  Certain records of 
treatment at Fort Sill have been referred to as well as the 
report of an MRE and a CT scan from 1998.  Additionally, the 
representative indicated that there are other records from 
the Chickasaw Nation which are pertinent to the veteran's 
claim.  

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, in 
part, that VA fulfill some notice requirements and furnish 
assistance to claimants under certain circumstances.  Among 
other things, when such circumstances arise, reasonable 
efforts must be made by VA to obtain VA or private medical 
records, or provide for an examination or medical opinion 
when necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Appropriate action to ensure compliance 
with this new legislation is appropriate. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any additional pertinent 
VA medical records not already in the 
claims file, including any additional VA 
medical examinations (such as the one 
reportedly to be conducted in November 
2000) or other records (including reports 
of all MRI and/or CT scan studies).  The 
RO should also take action to obtain any 
available treatment records from Fort 
Sill.  Additionally, any available 
treatment records from the Chickasaw 
Nation should be requested.  Requests for 
copies of records should also be made to 
any other private medical care providers 
identified by the veteran.  

2.  If the veteran has not undergone an 
examination since the July 1999 
examination that the RO deems adequate 
for rating purposes, the veteran should 
be scheduled for a special VA examination 
to ascertain the severity of his service-
connected lumbar spine disability.  If 
such an examination is undertaken, it is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
All special test and clinical findings 
should be reported in accordance with 
applicable diagnostic criteria to allow 
for proper evaluation.  Further, any 
evidence of additional functional loss 
due to pain, fatigue, weakened movement, 
incoordination and neurological deficits 
should also be reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased disability 
rating for the lumbar spine disability is 
warranted.  The RO should also determine 
whether the veteran is entitled to TDIU.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran, develop 
the medical record, and to comply with the Veterans Claims 
Assistance Act of 2000.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




